Citation Nr: 1724383	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-00 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include based on a sole service-connected disability for the purpose of special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) for the period from July 31, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's combined schedular evaluation for compensation reached 100 percent effective July 31, 2012.  While, in general, additional compensation will not be paid for an additional award of TDIU from July 31, 2012, the provisions of 38 U.S.C. § 1114(s) provide that SMC is payable from July 31, 2012 if a TDIU award is based on a sole service-connected disability, and the Veteran has additional service-connected disabilities independently ratable at 60 percent or more.  Therefore, the Board must consider entitlement to a TDIU both prior to July 31, 2012, and based on a sole service-connected disability from July 31, 2012 for the purpose of entitlement to SMC pursuant to 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008)

At his September 2016 Board videoconference hearing, the Veteran testified that he had not worked due to his service-connected disabilities since his discharge from active duty service on October 31, 2008.  VA examinations conducted in September 2008 during the development of his initial claims confirmed that he was having difficulty finding a job because he was limited with regard to his occupational activities due to orthopedic symptoms (i.e., trouble lifting).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  

A review of the Veteran's records reveals that his combined evaluation for compensation was only 50 percent as of November 1, 2008, the day after his discharge from active duty service.   His combined evaluation for compensation did not reach 70 percent, (with at least one disability rated at 40 percent), which rendered him eligible for entitlement to TDIU on a schedular basis, until April 3, 2009.  See 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the evidence cited above, including the fact that the Veteran asserts that he has been unable to work since October 2008 due to his service-connected disabilities, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis for the period prior to April 3, 2009.  Therefore, remand is warranted.

As the information obtained from the Chief Benefits Director or the Director, Compensation Service, may have an impact on the issue of whether the Veteran is entitled to a TDIU on a schedular basis from April 3, 2009, when his combined evaluation for compensation finally reached 70 percent, to include for the purpose of SMC for the period from July 31, 2012, adjudication of this aspect of the claim is deferred pending completion of the action requested below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted at any time prior to April 3, 2009.  

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After all development has been completed, readjudicate the claim of entitlement to a TDIU, to include based on a sole service-connected disability for the purpose of special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) for the period from July 31, 2012.  If the benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




